

Exhibit 10.57
INTELSAT S.A.
OPTION AGREEMENT
This OPTION AGREEMENT (this “Agreement”) is entered into as of April 18, 2013 by
Intelsat S.A. (formerly known as Intelsat Global Holdings S.A., and referred to
herein as the “Company”) and David McGlade (the “Employee”).
WHEREAS, Intelsat Global, Ltd. (formerly known as Serafina Holdings Limited)
(“Intelsat Global”) and the Employee were parties to that certain Option
Agreement, dated May 6, 2009 (the “Grant Date”) (the “Previous Class A Option
Agreement”), with respect to 251,013 Class A common shares, par value U.S. $.001
per share, of Intelsat Global (the “Intelsat Global Class A Option”);
WHEREAS, the Intelsat Global Class A Options were subject to the Intelsat
Global, Ltd. 2008 Share Incentive Plan (as amended from time to time, the
“Plan”) and the Previous Class A Option Agreement;
WHEREAS, in connection with a reorganization of Intelsat Global and its
affiliates, the Company assumed the Plan and the Previous Class A Option
Agreement, and pursuant to the provisions of the Plan, an option to purchase
Class A common shares, nominal value U.S. $.01 per share, of the Company (the
“Company Class A Option”) was substituted for the Intelsat Global Class A Option
under the Previous Class A Option Agreement;
,
WHEREAS, prior to the initial public offering of shares of the Company (the
“IPO”), each Class A common share of the Company was reclassified into one
common share, nominal value U.S. $.01 per share, of the Company (“Company Common
Share”), and, accordingly, the Company Class A Option subject to the Previous
Class A Option Agreement was converted into an option to purchase a Company
Common Share (the “Company Option”);
WHEREAS, immediately prior to the consummation of the lPO, the Company paid a
share dividend (the “Share Dividend”) to holders of Company Common Shares so
that each holder received an additional 4.56 Company Common Shares for each
Company Common Share owned at the time of the Share Dividend (such that each
holder of a Company Common Share prior to the Share Dividend held 5.56 Company
Common Shares after the Share Dividend);
WHEREAS, the IPO constituted an “Initial Public Offering” for purposes of the
Plan, as a result of which certain repurchase rights in favor of the Company and
certain other provisions of the Previous Class A Option Agreement ceased to
apply with respect to the Company Option;




--------------------------------------------------------------------------------




WHEREAS, the Committee appointed to administer the Plan pursuant to Section 3 of
the Plan has determined that it would be to the advantage and best interest of
the Company and its shareholders to enter into this Agreement with the Employee
as an inducement to remain in the service of the Company or one or more of its
Subsidiaries (the “Employer”);




--------------------------------------------------------------------------------




WHEREAS, the Employee and the Company acknowledge and agree that, upon and
following the date hereof, the Company Option shall be governed solely by the
Plan and this Agreement; and
WHEREAS, this Agreement memorializes certain terms and conditions applicable to
the Company Options.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto do hereby
agree as follows:
1.     Capitalized Terms. Capitalized terms not defined herein shall have the
meaning ascribed to such terms in the Plan.


2.     Grant. After giving effect to the IPO and the Share Dividend:


(a)     General. As of the date hereof, the Company Option represents the grant
to the Employee of an option to purchase any part or all of an aggregate of
1,394,919.87 Company Common Shares. The Employee acknowledges that the Company
Option will be subject to the terms and conditions set forth in this Agreement
and the Plan, including, without limitation, Section 6 of the Plan.
(b)     Exercise Price. The purchase price of the Shares covered by the Company
Option shall be U.S. $18.00 per Share (the “Exercise Price”) (without commission
or other charge).
(c)     Term. Unless earlier terminated pursuant to the terms of this Agreement,
the Company Option shall expire on February 4, 2018, and the Employee shall
thereafter cease to have any rights in respect thereof.
 
3.
Equity Plan. The Company Option and this Agreement shall be subject to the terms
of the Plan, to the extent the terms of such Plan are not inconsistent with the
terms of this Agreement. In the event of any inconsistency between the terms· of
the Plan and the terms of this Agreement, this Agreement shall govern.



4.     Vesting.


(a)
Performance Option. Subject to Section 6, the Company Option to purchase up to
760,864.37 of the Shares subject to the Company Option (the “Performance
Option”) shall be eligible to become vested and exercisable as set forth on
Exhibit A, subject to the Employee's continued employment on the applicable
vesting date.

(b)
Performance Exit Option. Subject to Section 6, the Company Option to purchase up
to 634,055.50 of the Shares subject to the Company Option (the “Performance Exit
Option”) shall be eligible to become vested and exercisable as set forth on
Exhibit A, subject to the Employee's continued employment on the applicable
vesting date.







--------------------------------------------------------------------------------




5.     Method of Exercise.


(a)
The portion of the Company Option as to which the Employee is vested shall be
exercisable by delivery to the Company of a written notice in a form approved by
the Committee, which notice shall state the number of Shares to be purchased
pursuant to this Agreement and shall be accompanied by payment in full of the
exercise price of the Shares to be purchased. Anything to the contrary herein
notwithstanding, the Company shall not be obligated to issue any Shares
hereunder if the issuance of such Shares would violate the provision of any law,
in which event the Company shall, as soon as practicable, take whatever action
it reasonably can so that such Shares may be issued without resulting in such
violations of law.

(b)
The exercise price of a Company Option shall be paid: (i) in cash or by
certified check or bank draft payable to the order of the Company; (ii) if
permitted by the Committee, by reducing the number of Shares otherwise
deliverable pursuant to the Company Option by the number of such Shares having a
Fair Market Value on the date of exercise equal to the exercise price of the
Shares to be purchased; (iii) if permitted by the Committee, by exchange of
unrestricted Shares of the Company already owned by the Employee and having an
aggregate Fair Market Value equal to the aggregate exercise price, provided that
the Employee represents and warrants to the Company that the Employee has held
such Shares free and clear of liens and encumbrances; (iv) if permitted by the
Committee, by delivering, along with a properly executed exercise notice to the
Company, a copy of irrevocable instructions to a broker to deliver promptly to
the Company the aggregate exercise price and, if requested by the Employee, the
amount of any applicable U.S. federal, state, local or non-U.S. withholding
taxes required to be withheld by the Company, provided, however, that such
exercise may be implemented solely under a program or arrangement established
and approved by the Company with a brokerage firm selected by the Company; or
(v) by any other procedure approved by the Committee, or by a combination of the
foregoing (to the extent permitted by the Committee).



6.     Termination of Employment.


(a)
Termination without Cause or for Good Reason. In the event of a Termination of
Employment by the Employer without Cause or by the Employee for Good Reason (as
defined in the employment agreement by and among the Company, Intelsat, Ltd. and
the Employee dated December 29, 2008 and effective as of February 4,2008, as
amended (the “Employment Agreement”):



(i)
Treatment.

(A)
Performance Option. Except as provided in the immediately following sentence, no
portion of the Performance Option that is not vested as of the date of a
Termination of Employment, shall become vested following the date of Termination
of Employment, and any portion of the Performance Option that is vested as of
the date of such Termination of Employment shall be exercised prior to the
earlier of (x) the first anniversary of such Termination of Employment and (y)
the scheduled





--------------------------------------------------------------------------------




expiration date of the Company Option. Notwithstanding the foregoing, if during
the period commencing with such Termination of Employment and ending on the six
month anniversary of such Termination of Employment (the “Involuntary
Termination Protected Period”), the Company enters into a definitive agreement
with respect to a Change in Control transaction, then immediately prior to the
effective date of the Change in Control (and subject to the consummation of such
Change in Control), a portion of the Performance Option as determined pursuant
to Exhibit A will vest as if the Change in Control had occurred immediately
prior to such Termination of Employment and any portion of the Performance
Option that remains unvested at such time shall be forfeited. Except as provided
in the immediately preceding sentence, to the extent the Performance Option
remains outstanding as of the last day of the Involuntary Termination Protected
Period, it shall be forfeited immediately following the last day of the
Involuntary Termination Protected Period. Any portion of the Performance Option
that becomes vested pursuant to this Section 6(a)(i)(A) in connection with a
Change in Control may, subject to Section 7 hereof and Section 11 of the Plan,
be exercised prior to the earlier of (x) the first anniversary of such Change in
Control and (y) the scheduled expiration date of the Company Option.
(B)
Performance Exit Option. Except as provided in the immediately following
sentence, no portion of the Performance Exit Option that is not vested as of the
date of such a Termination of Employment shall become vested following the date
of Termination of Employment, and any portion of the Performance Exit Option
that is vested as of the date of such Termination of Employment shall be
exercised prior to the earlier of (x) the first anniversary of such Termination
of Employment and (y) the scheduled expiration date of the Company Option.
Notwithstanding the foregoing, if during the Involuntary Termination Protected
Period, the Company enters into a definitive agreement with respect to a Change
in Control transaction, then immediately prior to the effective date of the
Change in Control (and subject to the consummation of such Change in Control), a
portion of the Performance Exit Option as determined pursuant to Exhibit A will
vest as if the Change in Control had occurred immediately prior to such
Termination of Employment and any portion of the Performance Exit Option that
remains unvested at such time shall be forfeited. Except as provided in the
immediately preceding sentence, to the extent the Performance Exit Option
remains outstanding as of the last day of the Involuntary Termination Protected
Period, it shall be forfeited immediately following the last day of the
Involuntary





--------------------------------------------------------------------------------




Termination Protected Period. Any portion of the Performance Exit Option that
becomes vested pursuant to this Section 6(a)(i)(B) in connection with a Change
in Control may, subject to Section 7 hereof and Section 11 of the Plan, be
exercised prior to the earlier of (x) the first anniversary of such Change in
Control and (y) the scheduled expiration date of the Company Option.


(ii)
Significant Corporate Event. Notwithstanding the foregoing, if the Company
consummates an acquisition by or merger of the Company through a transaction or
series of transactions with any of those certain Person(s) described in the
resolutions of the Compensation Committee of the Board dated December 29, 2008
but after which the Sponsor Shareholders do not in the aggregate possess
beneficial ownership of more than fifty percent (50%) of the voting securities
(for the election of directors) of the Company or its successor (a “Significant
Corporate Event”), then if on or following such Significant Corporate Event (i)
(A) the affirmative written consent of the Sponsor Shareholders or a
representative thereof is not required for the Company to terminate the
Employee's employment at the time of such te1mination and (B) the Employee's
employment with the Company is terminated by the Company without Cause or by the
Employee for Good Reason, then the applicable vesting provisions shall apply as
if a Change in Control had occurred immediately prior to such termination of
employment, or (ii) (A) the affirmative written consent of the Sponsor
Shareholders or a representative thereof is required for the Company to
terminate the Employee's employment at the time of such termination and at all
times prior thereto, and (B) the Employee's employment with the Company is
terminated by the Company without Cause or by the Employee for Good Reason on or
after the date that is eighteen (18) months following the date , of such
Significant Corporate Event, then the applicable vesting provisions shall apply
as if a Change in Control had occurred immediately prior to such termination of
employment.



(b)
Resignation by the Employee. In the event of a Termination of Employment by the
Employee other than for Good Reason or due to death or Permanent Disability (as'
defined in the Employment Agreement), any unvested portion of the Company Option
shall be immediately forfeited, and subject to Section 7 hereof and Section 11
of the Plan, any vested and exercisable portion of the Company Option as of the
date of such Termination of Employment may be exercised only prior to the
earlier of (x) ninety (90) days following such Termination of Employment and (y)
the scheduled expiration date of the Company Option.



(c)
Death and Disability. In the event of a Termination of Employment by reason of
the Employee's death or Permanent Disability, subject to Section 7 hereof and
Section 11 of the Plan:







--------------------------------------------------------------------------------




(i)
Performance Option. Except as provided in the immediately following sentence, no
portion of the Performance Option that is not vested as of the date of such a
Termination of Employment shall become vested following the date of Termination
of Employment, and any portion of the Performance Option that is vested as of
the date of such Termination of Employment shall be exercised by the Employee,
the Employee's guardian or legal representative, or the Employee's estate or by
a person who acquired the right to exercise such Performance Option by bequest
or inheritance or otherwise by reason of the death of the Employee (the
“Employee's Representative”) prior to the earlier of (x) the first anniversary
of such Termination of Employment and (y) the scheduled expiration date of the
Company Option. Notwithstanding the foregoing, if during the period commencing
with such Termination of Employment and ending on the six month anniversary of
such Termination of Employment (the “D & D Protected Period”), the Company
enters into a definitive· agreement with respect to a Change in Control
transaction, then immediately prior to the effective date of the Change in
Control (and subject to the consummation of such Change in Control), a portion
of the Performance Option as determined pursuant to Exhibit A will vest as if
the Change in Control had occurred immediately prior to such Termination of
Employment and any portion of the Performance Option that remains unvested at
such time shall be forfeited. Except as provided in the immediately preceding
sentence, to the extent the Performance Option remains outstanding as of the
last day of the D & D Protection Period, it shall be forfeited immediately
following the last day of the D & D Protected Period. Notwithstanding anything
to the contrary in this Section 6(c), as of the date of a Termination of
Employment as a result of an Employee's death or Permanent Disability, the
Committee, in its sole discretion, may provide for the vesting of any then
unvested portion of the Performance Option. Any portion of the Performance
Option that becomes vested pursuant to this Section 6(c)(i) in connection with a
Change in Control may, subject to Section 7 hereof and Section 11 of the Plan,
be exercised by the Employee or the Employee's Representative prior to the
earlier of (x) the first anniversary of such Change in Control and (y) the
scheduled expiration date of the Company Option.

(ii)
Performance Exit Option. Except as provided in the immediately following
sentence, no portion of the Performance Exit Option that is not vested as of the
date of such a Termination of Employment shall become vested following the date
of Termination of Employment, and any portion of the Performance Exit Option
that is vested as of the date of such Termination of Employment shall be
exercised by the Employee or the Employee's Representative prior to the earlier
of (x) the first anniversary of such Termination of Employment and (y) the
scheduled expiration date of the Company Option. Notwithstanding the foregoing,
if during the D & D Protection Period, the Company enters into a definitive
agreement with respect to a Change in Control transaction, then immediately
prior to the effective date of the Change in Control (and subject to the
consummation of such Change in Control), a portion of the Performance Exit
Option as determined pursuant to Exhibit A will vest as if the Change in Control
had occurred immediately prior to such Termination of Employment and any portion
of the Performance Exit Option that remains unvested at such time shall be
forfeited. Except as provided in the immediately preceding sentence, to the





--------------------------------------------------------------------------------




extent the Performance Exit Option remains outstanding as of the last day of the
D & D Protection Period, it shall be forfeited immediately following the last
day of the D & D Protection Period. Notwithstanding anything to the contrary in
this Section 6(c), as of the date of a Termination of Employment as a result of
an Employee's death or Permanent Disability, the Committee, in its sole
discretion, may provide for the vesting of any then unvested portion of the
Performance Exit Option. Any portion of the Performance Exit Option that becomes
vested pursuant to this Section 6(c)(ii) in connection with a Change in Control
may, subject to Section 7 hereof and Section 11 of the Plan, be exercised by the
Employee or the Employee's Representative prior to the earlier of (x) the first
anniversary of such Change in Control and (y) the scheduled expiration date of
the Company Option.


(d)
Termination for Cause. In the event of a Termination of Employment by the
Employer for Cause, to the extent outstanding and unexercised as of the date of
Termination of Employment, the Company Option shall be forfeited as of the date
of termination.

(e)
Claw-Back. In the event that the Employee violates any of the covenants set
forth in Section 5.3 of the Employment Agreement or materially violates any of
the covenants set forth in Sections 5.1 and 5.2 of the Employment Agreement
during his employment or at any time prior to the first anniversary of the
Employee's Termination of Employment for any reason, the Employee shall, in
addition to any other remedy which may be available at law or in equity, be
required to pay to the Company a cash amount equal to the product of (x) the
number of Shares purchased upon the exercise of the Company Option during the
12-month period immediately preceding (or at any time after) the date that the
Employee first breaches such covenant and (y) the excess of (A) the fair market
value per Share as of the date of such exercise over (B) the exercise price per
Share.

(f)
Involuntary Termination Protected Period; D & D Protected Period. For the
avoidance of doubt, only a Change in Control that is consummated pursuant to the
terms and conditions of a definitive purchase and sale or similar agreement that
is fully executed by the parties during the Involuntary Termination Protected
Period or D & D Protected Period, as applicable, and that does not terminate by
its terms or otherwise prior to the consummation of the Change in Control (or
pursuant to other terms and conditions with the same party that replace or
supplement the original agreement), may result in any payment or accelerated
vesting described in this Section 6.



7.
Non-transferability; Other Restrictions. The Company Option is not transferable
by the Employee other than by will or the laws of descent and distribution or
pursuant to a qualified domestic relations order, and the Company Option may be
exercised, during the lifetime of the Employee, only by the Employee or by the
Employee's guardian or legal representative or any transferee described above.
The exercise of the Company Option shall be subject to the requirement that, if
at any time the Committee shall determine that (a) the listing, registration or
qualification of the Shares subject or related thereto upon any securities
exchange or under any U.S. state or federal or non-U.S. law, or (b) the consent
or approval of any government regulatory body or ( c) an agreement by the
Employee with respect to the disposition of Shares is necessary or desirable as
a condition of, or in connection with, such exercise or the delivery or purchase
of Shares pursuant





--------------------------------------------------------------------------------




thereto, then in any such event, such exercise shall not be effective unless
such listing, registration, qualification, consent, or approval or agreement
shall have been effected or obtained free of any conditions not acceptable to
the Committee.


8.
Rights as a Shareholder. Prior to the exercise of the Company Option and the
entry in the Share Register of the Employee in respect of the Shares issued
pursuant to the Company Option, Employee shall have no rights as a Shareholder
with respect to any Shares covered by such outstanding Company Option; provided,
however, that (a) in the event that the Company declares a cash dividend with
respect to Shares in the ordinary course of business, the Employee shall be
eligible to receive a cash dividend equivalent payment (a “Dividend Equivalent”)
with respect to any portion of the Employee's Company Option that is unvested as
of the date such dividend is declared in an amount equal to the amount that the
Employee would have been entitled to receive had such unvested portion of the
Employee's Company Option been vested and exercised immediately prior to such
declaration; (b) Dividend Equivalents shall be paid to Employee on the date the
applicable portion of the Employee's Company Option first becomes vested (and no
such Dividend Equivalent shall be paid to Employee if such portion of the
Company Option is forfeited or canceled prior to the date it first becomes
vested); and ( c) for the avoidance of doubt, unless otherwise agreed by the
parties, the Employee shall not be eligible to receive any Dividend Equivalent
or similar payment with respect to any portion of the Company Option that is
vested as of the date the underlying dividend is declared.

9.
Changes in Shares. In the event of any share split, reverse share split,
dividend, merger, amalgamation, consolidation, recapitalization, extraordinary
dividend or similar event affecting the capital structure of the Company, the
number and kind of shares (or other property, including without limitation cash)
subject to this Agreement and the exercise price thereof shall be equitably
adjusted by the Committee as it in good faith deems appropriate to prevent the
dilution or enlargement of the value of the Employee's Company Option and in
accordance with Section 409A of the Code.

10.
Taxes. No later than the date as of which an amount first becomes includible in
the gross income of the Employee for U.S. federal income tax purposes with
respect to the Company Option, the Employee shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, all U.S.
federal, state, local and non-U.S. taxes that are required by applicable laws
and regulations to be withheld with respect to such amount, provided, that the
Company may require the deduction of any such taxes from any payment otherwise
due to the Employee, including any amounts required by law to be withheld upon
the exercise of such Company Option. Notwithstanding the foregoing, any
statutorily required withholding obligation may be satisfied by delivery to the
Company of Shares issuable under this Agreement, valued at the Fair Market Value
as of the date of such withholding obligation, equal to the statutorily required
withholding obligation.



11.
Section 409A. To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A of the Code and Department of Treasury regulations
and other interpretive guidance issued thereunder. Notwithstanding any provision
of this Agreement to the contrary, if the Employee notifies the Company (with
specificity as to the reason therefor) that the Employee believes that any
provision of this Agreement would cause the Company Option to be subject to
Section 409A of the Code and the Company concurs with such belief or the Company
(without any obligation whatsoever to do so) independently makes such
determination, the Company shall, after consulting with Employee, reform such
provision through good faith modifications to the





--------------------------------------------------------------------------------




minimum extent reasonably appropriate to (a) exempt the Company Option from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Company Option, or (b) comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance and thereby avoid the application of penalty taxes under such Section
409A; provided that the Company shall not reform any such provisions if such
action would or could be reasonably be expected to result in any material
increased costs or material1iability to the Company.
12.
Notices. Any notices required or permitted hereunder shall be addressed to the
Company at its corporate headquarters, attention: General Counsel, or to the
Employee at the address then on record with the Company, as the case may be, and
deposited, postage prepaid, in the United States mail. Either party may, by
notice to the other given in the manner aforesaid, change his/her or its address
for future notices.

13.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware without regard to its conflict of laws
principles.

14.
Successor. This Agreement shall bind and inure to the benefit of the Company,
its successors and assigns, and the Employee and his or her personal
representatives and assigns.

15.
Amendment. Notwithstanding the terms and provisions as provided under the Plan
and this Agreement, the Company, Committee or the Board may not amend, modify or
terminate the terms and provisions of this Agreement without the Employee's
written consent. The Company, Committee or the Board may not make a substitution
or adjustment to the Company Option pursuant to Section 12 of the Plan that does
not comply with, or is not exempt from, the requirements of Section 409A without
the Employee's written consent. Any dispute as to the Committee's or the Board's
decision or interpretation under the Plan and this Agreement shall be resolved
pursuant to Section 18 hereof.



16.
Laws and Regulations. No Company Option shall be granted under this Agreement
unless and until all legal requirements applicable to the grant of the Company
Option have been complied with to the satisfaction of the Committee. The
Committee shall have the right to condition any grant of the Company Option to
the Employee hereunder on the Employee's undertaking in writing to comply with
such restrictions on the subsequent disposition of such Company Option and any
Shares acquired upon exercise of the Company Option as the Committee shall deem
necessary or advisable as a result of any applicable law or regulation.

17.
Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to the Company Option granted under and participation in
the Plan or future options that may be granted under the Plan by electronic
means or to request the Employee's consent to participate in the Plan by
electronic means. The Employee hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

18.
Dispute Resolution. Arbitration (under a “de novo” standard of review) will be
the method of resolving disputes under this Agreement with respect to any
Committee decisions under the Plan or hereunder. All arbitrations arising out of
this Agreement shall be conducted in Washington, D.C. Subject to the following
provisions, the arbitration shall be conducted in accordance with





--------------------------------------------------------------------------------




the rules of the American Arbitration Association (the “Association”) then in
effect. Any award entered by the arbitrators shall be final, binding and
nonappealable and judgment may be entered thereon by either party in accordance
with applicable law in any court of competent jurisdiction. This arbitration
provision shall be specifically enforceable. The arbitrators shall have no
authority to modify any provision of this Agreement or to award a remedy for a
dispute involving this Agreement other than a benefit specifically provided
under or by virtue of the Agreement. Each party shall be responsible for its own
expenses relating to the conduct of the arbitration (including reasonable
attorneys' fees and expenses) and shall share the fees of the Association
equally. Notwithstanding the foregoing, any issue(s) previously decided under
Section 7.8 of the Employment Agreement, Section 15 of the Restricted Share
Agreement (for former Class B Shares) between Employee and the Company dated as
of the date hereof (or Section, 17 of the Previous Class B Restricted Share
Agreement as defined therein) or Section 14 of the Restricted Share Agreement
(for former Class A Shares) between Employee and the Company dated as of the
date hereof (or Section 16 of the Previous Class A Restricted Share Agreement as
defined therein) shall be controlling over any similar issue(s) challenged by
either party under this Section 18, and if any issues to be resolved under this
Section 18 arise at the same time issues arise under the Employment Agreement,
the aforementioned Class B Restricted Share Agreement or Previous Class B
Restricted Share Agreement or the aforementioned Class A Restricted Share
Agreement or Previous Class A Restricted Share Agreement, then such issues shall
be combined and resolved under one single arbitration proceeding.


19.
Miscellaneous.



(a)
The Company shall not be required (i) to transfer on its books any Shares which
shall have been sold, transferred, or issued in violation of any of the
provisions set forth in this Agreement or the Plan or (ii) to treat as owner of
such Shares or to accord the right to vote as such owner or to pay dividends to
any transferee to whom such Shares have been so transferred.



(b)
This Agreement shall not be construed so as to grant the Employee any right to
remain in the employ of the Company or any Subsidiary.



(c)
The invalidity or enforceability of any provision in this Agreement shall not
affect the validity and enforceability of any other provision in this Agreement.



(d)
This Agreement may be executed in counterparts, which together shall constitute
one and the same original.



(e)
This Agreement and the Plan (and, if applicable the Employee's employment
agreement with the Company or any of its Subsidiaries or a certain side letter
agreement between the Employee and the Company dated May 6, 2009) set forth the
entire understanding and agreement of the Employee and the Company (or any
Subsidiary) with respect to the Company Option, and supersede any and all other
understandings, commitments, letters, term sheets, negotiations or agreements of
or between the Employee and the Company (or any Employer) relating to the
Company Option (including the Previous Class A Option Agreement and the
Management Shareholders Agreement). Any inconsistencies between the Plan and
this Agreement shall be resolved in favor of this Agreement.







--------------------------------------------------------------------------------




(f)
The headings and paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.



















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunder duly authorized and the Employee has hereunto set his
hand, all as of the day and year first set forth above.
INTELSAT S.A.
/s/ Michelle V. Bryan
Michelle V. Bryan Executive Vice President, General Counsel and Chief
Administrative Officer
ACCEPTED:
The undersigned hereby acknowledges having read this Option Agreement and,
having had the opportunity to consult with legal and tax advisors, hereby agrees
to be so bound by all provisions set forth herein.


/s/ David McGlade
David McGlade
                        




--------------------------------------------------------------------------------




Exhibit A
Vesting of Performance Option
I.     ANNUAL AWARDS
(a) General: Subject to Sections 4(a) and 6 of the Agreement, the Performance
Option shall be eligible to vest in three (3) equal annual installments
beginning in 2010 (each, an “Annual Performance Option Installment”); provided
that the Employee remains continuously employed in active service by the
Employer from the Grant Date through January 5 of the calendar year immediately
following the applicable calendar year being measured (the “Measurement Year”)
regardless if the Employee remains employed thereafter. In addition, the
Performance Option shall be eligible to vest through a Cumulative Catch-up Award
and an Exit Catch-up Award (as provided for below), provided that, subject to
Sections 4(a) and 6 of the Agreement, the Employee remains employed as of
January 5 of the calendar year immediately following the last calendar year
being measured in the applicable Cumulative Measurement Date (as defined below)
or the date of the Measuring Trigger (as defined below), as applicable. The
annual vesting shall be as follows:


(i) The first installment shall consist of 1/3 of the Performance Option and
shall be eligible to become vested pursuant to this Exhibit A on the Measurement
Date for Measurement Year 2010, based on calendar year 2010 results;
(ii) The second installment shall consist of 1/3 of the Performance Option and
shall be eligible to become vested pursuant to this Exhibit A on the Measurement
Date for Measurement Year 2011, based on calendar year 2011 results; and


(iii) The third installment shall consist of 1/3 of the Performance Option and
shall be eligible to become vested pursuant to this Exhibit A on the Measurement
Date for Measurement Year 2012, based on calendar year 2012 results.


(b) Calculation:


•
Exit Option to determine the portion of the Performance Exit Option that shall
vest.

•



•
(c)     Gradual Exit. If all of the Performance Exit Option does not vest as of
the first Change in Control or Realization Event, or if no such Change in
Control or Realization Event has occurred, the Performance Exit Option shall be
eligible to become vested and exercisable as follows, subject to the Employee's
continued employment with the Employer from the Grant Date through the
applicable vesting date:

•



•
(i)     Upon any date on which the Sponsor Shareholders receive Cash Proceeds
(whether through a Change in Control, a Realization Event, extraordinary cash
dividends or any combination of the foregoing) equal to the amount that, when
combined with the amount (if any) received as Cash Proceeds upon the first
Measuring Trigger, would lead to the Applicable Fraction being equal to or
greater than one (1), then, as of such date, the Performance Exit Option shall,
to the extent not previously vested or forfeited, become fully vested and
exercisable with respect to all Shares covered thereby; or





--------------------------------------------------------------------------------




•
(ii)    Upon the date on which the Sponsor Shareholders sell (or otherwise
transfer to a non-Affiliate) their last share acquired pursuant to the
Investment, if the Applicable Fraction based on Cash Proceeds (the “Exit
Applicable Fraction”) is greater than the Applicable Fraction as of the first
Measuring Trigger (the “Initial Applicable Fraction”) (if any), then, as of such
date, the Performance Exit Option shall, to the extent not previously vested or
forfeited, become vested and exercisable with respect to that number of Shares
subject to the Performance Exit Option equal to the excess of (A) the Exit
Applicable Fraction multiplied by the total number of Shares subject to the
Performance Exit Option over (B) the number of Shares subject to the Performance
Exit Option (if any) which vested upon the Initial Measuring Trigger (if any).

•









